DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Tam et al. (US 20120299555 A1).
	Regarding claim 1, Tam discloses a laminate-type electrical storage device (battery cell, 2) comprising:
	an electrode body (negative electrode + separator + positive electrode, positive terminal, 4, negative terminal 6, 9+10+11+4+6); and
	an exterior body (laminated pouch, 3) equipped with a laminate film or a plurality of laminate films (outer insulator layer + metal layer + inner insulator layer, 14+12+16), wherein
	the electrode body (9+10+11+4+6) has an electrode lamination portion (9+10+11), a positive electrode collection tab (positive terminal, 4), and a negative electrode collection tab (negative terminal, 6),
	the laminate film or each of the laminate films (12+14+16) has a metal sheet (conductive moisture barrier layer, 12), an insulating resin layer (outer insulator layer, 14) that covers an outside surface of the metal sheet (14 that covers an outside surface of 12), and a thermoplastic resin layer (inner insulator layer, 16) that covers an inside surface of the metal sheet (16 that covers an inside surface of 12), and
	the exterior body (3) envelops the electrode lamination portion (9+10+11) by the laminate film (12+14+16), has a mating surface obtained by superimposing portions of an inside surface of the laminate film and heat-sealing the thermoplastic resin layer to the inside surface around the electrode lamination portion (sealing region 18 obtained by heat-sealing inner portions of inner insulator layer 16 of the laminate film around 9+10+11+4+6, see Fig. 2 and [0024]),
ensures that the positive electrode collection tab (4) and the negative electrode collection tab (6) stick out from the mating surface (18) beyond the laminate film (Figs. 1-2), and has a metal exposure portion (12+12 extending beyond 18 at pouch foil terminal 5) for inspecting a potential (monitoring circuit, 20, [0025]) of the metal sheet (12) of the laminate film (12+14+16), at least partially outside the mating surface (18, see Figs. 1-4) around the electrode lamination portion (9+10+11).
	Regarding claim 2, Tam further discloses the laminate-type electrical storage device according to claim 1, wherein
	the laminate film (12+14+16) has a region (18+12+12+14) extending outward beyond the mating surface (18) around the electrode lamination portion (9+10+11, see Fig. 2 regarding region extending outward beyond 18), and
	the metal exposure portion (12+12) has a part where the inside surface of the metal sheet (inside surface of 12) is exposed (12+12 is exposed), at least partially in the region (18+12+12+14) extending outward beyond the mating surface (18, see Fig. 2 regarding region extending outward beyond 18).
	Regarding claim 3, Tam further discloses the laminate-type electrical storage device according to claim 1, further comprising:
	a metal member (pouch metal foil terminal, 5) that is sandwiched between portions of the laminate film (12+14+16, Fig. 2), that is electrically connected ([0025]) to the metal sheet (12) of the laminate film (12+14+16), and that is exposed from the laminate film (12+14+16), on the mating surface (18) of the laminate film (12+14+16).
	Regarding claim 4, Tam further discloses the laminate-type electrical storage device according to claim 1, wherein
	the exterior body (3) is constituted of two laminate films (14+12+16) that cover the electrode lamination portion (9+10+11) in a sandwiching manner (Fig. 2 show 9+10+11 is sandwiched by 14+12+16), and has a mating surface (18) obtained by fusing ([0022]) the thermoplastic resin layers (16) of the two laminate films (12+14+16) to each other (18=16+16), along a periphery of the electrode lamination portion (Fig. 2 shows along a periphery of 9+10+11).
	Regarding claim 5, Tam discloses a method of inspecting short-circuiting of a laminate-type electrical storage device (battery cell, 2), the method comprising:
	a process ([0022]-[0023]) of preparing the laminate-type electrical storage device (2) according to claim 1; and
	a process ([0005]) of placing a first probe (first connection of 20) against a part of the laminate-type electrical storage device (2) where the inside surface of the metal sheet (inside of 12) is exposed (Fig. 2 shows exposure), and placing a second probe (second connection of 20) against the positive electrode collection tab (4) or the negative electrode collection tab (6, Fig. 4 shows connection of 20 to 5 and 4 or 6).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Lee et al (US 20120019256 A1) discloses a pouch electric cell with exposed metal portion that measures the electric characteristics via a probe, and anticipates the claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UNIQUE JENEVIEVE LUNA whose telephone number is (571)272-2859. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UNIQUE JENEVIEVE LUNA/Examiner, Art Unit 1728                                                                                                                                                                                                        
/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721